United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 12-1371
                     ___________________________

                        United States of America

                         lllllllllllllllllllll Plaintiff

                                       v.

                               Aaron Young

                        lllllllllllllllllllll Defendant
                                ____________

                 Appeal from United States District Court
                    for the District of South Dakota
                             ____________

                       Submitted: October 15, 2012
                        Filed: November 7, 2012
                             [Unpublished]
                             ____________

Before RILEY, Chief Judge, ARNOLD and GRUENDER, Circuit Judges.
                              ____________
PER CURIAM.

      After Aaron Young pleaded guilty to interstate domestic violence, see 18 U.S.C.
§ 2261(a)(2), the district court1 sentenced him to 48 months in prison. Mr. Young
appeals, arguing that his sentence is unreasonable. We affirm.

       While Mr. Young and Tina Neal, his intimate partner, were traveling from the
Rosebud Sioux Indian Reservation to South Dakota and back, they had an argument
that became physical, and Mr. Young struck Ms. Neal multiple times over a period of
several hours. At the sentencing hearing, the government introduced hospital records,
photographs, and expert medical testimony to establish Ms. Neal's injuries. After
determining that Mr. Young’s Sentencing Guidelines range was 30 to 37 months, the
court considered the factors set out in 18 U.S.C. § 3553(a). Noting the brutality of the
crime and Mr. Young's criminal history, the court imposed an above-Guidelines
sentence of 48 months in prison.

      Mr. Young maintains that the court unreasonably imposed a sentence above the
guidelines. We review the substantive reasonableness of a sentence under
"a deferential abuse-of-discretion standard," irrespective of whether the sentence is
"outside the Guidelines range." United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (internal quotation marks and citations omitted). We first address Mr.
Young's contention that his offense was not so brutal as to warrant an upward
variance. The district court addressed "the nature and circumstances of the offense,"
see 18 U.S.C. § 3553(a)(1), remarking on its "cruelty" and "brutality." Based on the
evidence, the court found that Ms. Neal's "extensive bruising" was not caused by "a
couple of blows" but was "reflective of a beating that is both cruel and brutal" and that
left Ms. Neal in "great fear." Deferring to the district court’s privileged position to


      1
       The Honorable Roberto A. Lange, United States District Judge for the District
of South Dakota.

                                          -2-
weigh the evidence and observe the witnesses' testimony, see United States v. Burns,
577 F.3d 887, 894-95 (8th Cir. 2009) (en banc), we see nothing to indicate that it
abused its discretion.

       We also reject Mr. Young's argument that the court unreasonably varied above
the Guidelines by relying on his criminal history, when his prior crimes had already
been accounted for by the Guidelines calculation. A district court has wide discretion
to vary from a Guidelines sentence based on a defendant’s criminal history, even if
that history is used in calculating the sentencing range. See United States v. Barrett,
552 F.3d 724, 726 (8th Cir. 2009). The court weighed Mr. Young's "history and
characteristics," as directed by § 3553(a)(1). It noted that he had difficulty controlling
his behavior and had been in prison much of his adult life. The court also referred to
Mr. Young's past conviction for participating with others in an assault in which the
victim died, followed by his conviction for escape, and his assault on Ms. Neal only
four months after his release from prison. We see nothing here to indicate an abuse
of discretion.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                           -3-